Citation Nr: 1144675	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  04-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a fracture of the right fifth metatarsal.  

2.  Entitlement to an initial compensable rating for a scar status post excision of a cyst of the left hand.

3.  Entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324 (2010).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from March 1996 to June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 RO rating decision that granted service connection and assigned a noncompensable rating for residuals of a fracture of the right fifth metatarsal, effective June 16, 2002; granted service connection and a noncompensable rating for a scar status post excision of a cyst of the left hand, effective June 16, 2002; and denied entitlement to a 10 percent rating based on multiple noncompensable, service-connected disabilities.  

In March 2008, the Board remanded the issues of entitlement to an initial higher (compensable) rating for residuals of a fracture of the right fifth metatarsal; entitlement to an initial higher (compensable) rating for a scar status post excision of a cyst of the left hand; and entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities, for further development.  

When this matter was previously before the Board in July 2010, the Board denied the Veteran's claims.  The veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2011 order, granted the parties' joint motion for remand, vacating the Board's July 2010 decision and remanding the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is remanding this matter pursuant to the May 2011 Court Order.  The Board observes that the March 2011 joint motion (noted above in the Introduction) indicated that the Board failed to provide an adequate statement of reasons and bases to support its July 2010 decision.  The joint motion specifically reported that the Board failed to discuss, or even acknowledge, the appellant's contention that she did not receive notice of two VA examinations scheduled in September 2009.  

The joint motion noted that in March 2008, the Board remanded the claims on appeal and instructed that the Veteran be scheduled for an examination to determine the current severity of her service-connected residuals of a fracture of the right fifth metatarsal and scar status post excision of a cyst of the left hand.  The joint motion reported that the AMC sent the Veteran two notification letters indicating that the nearest VA medical center had been asked to schedule her for an examination in connection with her claims.  It was noted that both letters were sent to the Veteran's current address and that there was a notation in the record that the Veteran failed to report for examinations scheduled regarding her claims on appeal.  The joint motion stated that an electronic screen print showed that two examinations were scheduled and that the Veteran failed to report for the examinations.  It was reported that there was no examination notification letter, or letters, in the claims file.  The joint motion stated that in June 2010, the Veteran argued before the Board that she was not properly notified of the examinations and that she failed to report.  The joint motion indicated that by failing to discuss her arguments, or to determine whether the Veteran demonstrated good cause for failing to appear for the examinations, the Board did not fully consider the provisions of 38 C.F.R. § 3.655 (2010).  

The Board observes that the AMC sent notification letters indicating that the nearest VA medical center had been asked to schedule the Veteran for an examination in connection with her claims in November 2008 and August 2009, respectively, to the Veteran's last known address.  In an April 2009 statement, the Veteran had listed that same address as her current address of record.  The record indicates that two examinations were scheduled for September 2009 and that the Veteran failed to report for the examinations.  A November 2009 supplemental statement of the case was also sent to the Veteran at that same address and was not returned as undelivered.  

The Board notes that in a November 2011 statement, the Veteran reported that due to household moves, she was not receiving the appropriate trail of paperwork from VA and therefore was not informed of the medical appointments that had been scheduled regarding her claims.  The Veteran specifically indicated that she would like to be afforded an opportunity for a VA physician to examine her service-connected scar status post excision of a cyst of the left hand.  

The Court has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held that the "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board observes that in light of the Veteran's November 2011 statement, as well as the March 2011 joint motion, the Veteran has shown good cause for her failure to report for the scheduled examinations pursuant to 38 C.F.R. § 3.655.  

The Board also notes that the Veteran has not been afforded VA examinations as to her service-connected residuals of a fracture of the right fifth metacarpal and scar status post excision of a cyst of the left hand in more than seven years.  Given the likelihood that there are outstanding records of the Veteran's care for these conditions, the Board finds that a contemporaneous VA examination is necessary to adjudicate this appeal.  Prior to the examinations, any outstanding records of pertinent treatment should be obtained and added to the record.  

Also, as the Veteran's claim for entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities is inextricably intertwined with her claims for increase, these matters will be addressed together on remand.  Harris v. Derwinski, 1. Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have examined or treated her for residuals of a fracture of the right fifth metatarsal and her scar status post excision of the left hand since May 2004.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

2.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected residuals of a fracture of the right fifth metatarsal.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating such disorders should be reported in detail.  

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected scar status post excision of a cyst of the left hand.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating the Veteran's scar status post excision of a cyst of the left hand should be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002), and 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2010).  

4.  Thereafter, readjudicate the claims for entitlement to an initial higher (compensable) rating for residuals of a fracture of the right fifth metatarsal; entitlement to an initial higher (compensable) rating for a scar status post excision of a cyst of the left hand; and entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the veteran and her representative, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

